COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-387-CV
 
IN RE COSTCO WHOLESALE
CORPORATION                               RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
emergency motion for temporary relief and petition for writ of mandamus and is
of the opinion that relief should be denied. 
Accordingly, relator=s
emergency motion for temporary relief and petition for writ of mandamus are
denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
CAYCE, C.J. not participating.
 
DELIVERED: 
October 27, 2009




     [1]See
Tex. R. App. P. 47.4.